Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on July 30th, 2020. Claims 1-24 are currently pending. Upon discussion with Mr. Harry Wang (02/09/2021), rejection was directed to different citations. Thus, the statutory period to reply has been reset.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-24 are rejected 35 U.S.C. 103 as being unpatentable over by Natu et al. (USPGPUB No. 2011/0055469 A1, hereinafter referred to as Natu) in view of Rothman et al. (US Pat No. 9535711 B2, hereinafter referred to as Rothman) and further in view of Bhandaru et al. (USPGPUB No. 2014/0068284 A1, hereinafter referred to as Bhandaru) and 10379904 B2, hereinafter referred to as Weissman). 
	Referring to claim 1, Natu discloses a processor comprising {“processor 100”, see Fig. 1, [0012].}:
	a plurality of logical processing elements {“plurality of processor cores 105”, see Fig. 1, page 1, last line of [0011] to next page 2.}; 
	and a power management circuit {“ACPI state”, see Fig. 1, [0009].} , wherein the power management circuit is to:
	change a highest non-guaranteed performance level {“addresses performance and scalability issues”, [0038].} and a highest guaranteed performance level {“OEMs utilize SMM to deliver unique power management capabilities [performance levels] to differentiate their products”, [0027].} for each of the plurality of logical processing elements {“every thread in the system must store its save state in its own dedicated save state region”, [0020], lines 1-5.}, and set a notification {“register file 135”, see Fig. 1, [0015].} in a status register {“one or more SMM status indicator registers 138… with each processor…”, see Fig. 1, [0015], lines 1-6.} when the highest non-guaranteed performance level is changed to a new highest non-guaranteed performance level {“indicate when the logical processor is inhibited from entering into a SMM or… long flow execution” ([0015], lines 1-6) as need for “addresses performance and scalability issues” ([0038], lines 1-6).}.
	Furthermore, Rothman discloses: in response to an occurrence of an event during run time {“runtime performance record type”, see Fig. ;
	And in response to setting the notification in the status register {status register “registers 222”, Col 3, lines 55-65, see Fig. 2.}, generate an interrupt {“interrupt processing model for Control Methods”, Col 6, lines 26-29.} to notify an operating system of the change to the new highest non-guaranteed performance level {“PPM” power management “for enabling operating systems… to control, monitor… hardware components within a platform”, Col 2, lines 18-25}.
	Natu and Rothman are analogous because they are from the same field of endeavor, managing ACPI devices. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Natu and Rotham before him or her, to modify Natu’s power management circuit incorporating Rotham’s PPM (see Fig. 1). 
The suggestion/motivation for doing so would have been to implement the FADT to define various static system information related to configuration and power management (Rotham Col 6, lines 20-25).
Therefore, it would have been obvious to combine Rotham with Natu to obtain the invention as specified in the instant claim(s).
Furthermore, Bhandaru discloses: set to default values, during boot time of an operating system {“on system reboot”, [0038].}, a highest non-guaranteed performance level {“maximum non-guaranteed highest performance level”, [0016].} and a highest guaranteed performance level {“highest guaranteed performance state”, [0016].} for each of the plurality of logical processing elements {“processor , wherein the highest non-guaranteed performance level is greater than the highest guaranteed performance level {P0 performance versus “maximum turbo frequency (P01)”, [0016].} for each of the plurality of logical processing elements {“the OS can further request a higher performance state, namely a P0 state”, [0016]}.
	Natu/Rothman and Bhandaru are analogous because they are from the same field of endeavor, managing ACPI devices. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Natu/Rotham and Bhandaru before him or her, to modify Natu/Rotham’s device incorporating Bhandaru’s “FIVR” and “PCPS” ([0017]). 
The suggestion/motivation for doing so would have been to implement ACPI implementation allows a processor core to be in different power-saving states or C-states (also termed low power or idle states), generally referred to as C0 to Cn states, with C0 being the active state and higher ones being deeper sleep states along with a turbo mode for more versatility (Bhandaru [0005]).
Therefore, it would have been obvious to combine Bhandaru with Natu/Rotham to obtain the invention as specified in the instant claim(s).
Weissmann discloses wherein the operating system {“operating system (OS) package setting or thread”, Col 2, lines 55-61.},is to reset the notification {“common package request”, Col 3 lines 11-14.} in the status register responsively {“thread performance state hint information”, Col 3, lines 5-10.}.
Regula/Hormuth/Regula’069 and Weissmann are analogous art because they are from the same problem-solving area, method and systems for handling PCIe devices. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Regula/Hormuth/Regula’069 and Weissmann before him or her, to modify Regulas’/Hormuth’s devices incorporating Weissmann’s “OSPM” mechanism (Col 6, lines 33-39).
The suggestion/motivation for doing so would have been to implement energy efficiency and conservation associated with integrated circuits in response to the growing demand of computing device energy consumption (Weissmann Col 1, lines 15-35).
Therefore, it would have been obvious to combine Weissmann with Regula/Hormuth/Regula’069 to obtain the invention as specified in the instant claim(s).


	As per claim 2, the rejection of claim 1 is incorporated and Natu discloses further comprising a second status register {as seen in Figure 1, there are multiple status registers “with each processor [core 105]”, [0015].}, wherein the power management circuit is to set a notification {“register file 135”, see Fig. 1, [0015].} in the status register when a highest non-guaranteed performance level changes for a respective first logical processing element {“enabling , and not set a notification {“SMM mode only and follow restrictions that are associated with SMM save state”, [0010].} in the second status register when the highest non-guaranteed performance level changes for the respective first logical processing element, but a highest non-guaranteed performance level does not change for a respective second logical processing element {“storing SMM save state internally”, see Fig. 1, [0018], lines 1-3.}.

	As per claim 3, the rejection of claim 1 is incorporated and Natu discloses further comprising a respective status register for each of the plurality of logical processing elements {as seen in Figure 1, there are multiple status registers “with each processor [core 105]”, [0015].}, wherein the plurality of logical processing elements is at least three logical processing elements {four “processor cores 105”, as per Figure 1.}, and the power management circuit is to set a separate notification {“registers may be in the form of a bitmap or bit vector, with each processor [core 105] having a location to indicate…”, [0015].} in each respective status register when a highest non-guaranteed performance level changes to a new highest non-guaranteed performance level {“enabling high availability usage models where SMM code diagnoses and corrects memory errors”, [0038].} for its respective logical processing element {“with each processor [core 105]”, [0015].}.

	As per claim 4, the rejection of claim 1 is incorporated and Natu discloses wherein the notification is a single bit of the status register {“form of a bitmap or bit vector”, see Fig. 1, [0015], lines 2-6.}.

	As per claim 5, the rejection of claim 1 is incorporated and Natu discloses wherein a setting of the notification in the status register is to cause an operating system running {“Operating systems have a limit on how long a CPU can be in SMM”, [0019].} on the processor to read the new highest non-guaranteed performance level from a capabilities register {“SMM save state registers 136”, see Fig. 1, [0014].}.

	As per claim 6, the rejection of claim 1 is incorporated and Natu discloses wherein the new highest non-guaranteed performance level is
greater {“C6 state save” better than C3 state (last 7 lines of [0009]).} than the highest non-guaranteed performance level {“C6/C7 transitions inside SMM”, [0009].}.

	As per claim 7, the rejection of claim 1 is incorporated and Rotham discloses the event comprises a thermal event at which a local processing element exceeds a threshold temperature {“tracking impacts resulting from changes to hardware/software configuration”, Col 7, lines 35-41].}.

	As per claim 8, the rejection of claim 1 is incorporated and Natu discloses wherein each logical processing element of the plurality of logical processing elements is a respective core of a plurality of cores {“plurality of processor cores 105”, see Fig. 1, page 1, last line of [0011] to next page 2.}.

	Referring to claims 9-16 are method claims reciting claim functionality corresponding to the apparatus claim of claims 1-8, respectively, thereby rejected under the same rationale as claims 1-8 recited above.

	Referring to claims 17-24 are method claims reciting claim functionality corresponding to the apparatus claim of claims 1-8, respectively, thereby rejected under the same rationale as claims 1-8 recited above.
Response to Arguments
Applicant’s arguments filed on 07/30/2020 have been considered but deemed moot in view of the new ground of rejection(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching at least one limitation recited in claim 1: US 20170295591 A1, US 20140068290 A1, US 20130111226 A1, and US 20140195829 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. B./
Examiner, Art Unit 2184



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184